 ST. ANN'S EPISCOPAL SCHOOLSt. Ann's Episcopal School andLay Faculty Associa-tion, Local 1261, American Federation of Teach-ers, AFL-CIO. Cases 29-CA-4845 and 29-CA-4993June 10, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn February 7, 1977, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Brooklyn, New York, on July 27 through 30 andSeptember 2, 1976. On May 27, 1976, the Acting RegionalDirector for Region 29 issued an order consolidating casesand a complaint against St. Ann's Episcopal School, hereincalled Respondent. The complaint was based upon acharge filed by Lay Faculty Association, Local 1261,American Federation of Teachers, AFL-CIO, herein calledthe Union, on February 3 and served on February 5, 1976;and a further charge filed by the Union on May 10 andserved May 12, 1976. The issues framed by the pleadingsherein are whether Respondent unlawfully harassed Rob-ert N. Hoffmann, a teacher, by excessive classroomobservations and unfavorable performance evaluations,and discriminatorily failed to renew his contract because ofhis concerted activities and his activities on behalf of theUnion, and because he filed the charges and gave230 NLRB No. 21testimony under the Act. Respondent filed an answerdenying the commission of unfair labor practices.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs weresubmitted by the General Counsel and Respondent andhave been carefully considered.Upon the entire record in the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a private nonsectarian elementary andsecondary school located at 129 Pierrepoint Street, Brook-lyn, New York, where it is engaged in providing andperforming educational and teaching services from Istthrough the 12th grade. In the course and conduct of itsbusiness operations during the past year Respondent hasderived gross revenues from tuition, fees, and other sourcesin excess of $1 million. Respondent, in the course andconduct of its business operations during the past year,purchased and caused to be transported and delivered toits place of business, books, paper, teaching aides, schoolsupplies, and other goods and material, valued in excess of$50,000 of which goods and materials valued at in excess of$50,000 were transported and delivered to it from States ofthe United States other than the State of New Yorkwherein its place of business is located. Respondentadmits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent, a nonsectarian day school founded in 1965,currently enrolls approximately 750 children in grades Ithrough 12. The school caters to a student body consistingof very bright, sometimes talented children, who thrive inan atmosphere of challenge and motivation. The word"caters" is used here advisedly as the headmaster, StanleyBosworth, makes perfectly clear that his policy is to caterto the desires of the children, with a view to their achievingto the maximum extent of their capabilities. Bosworthmakes it equally clear that such policy does not apply tothe handling and treatment of teachers. The students comefirst and the teachers last, in his view, as he is notconcerned with democracy in his relationship with theteachers. Their job is to be understanding of the children,stimulate and motivate them to develop their own mindsand ideas. While students are not graded, as such, in theircourses, a wary eye, nevertheless, is focused on achieve-' With his bnef, counsel for Respondent filed a motion to correct thetranscript. As the motion relates to typographical and other minor errors.and there being no opposition thereto, it is hereby granted.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment test results in college entrance board examinations.The school prides itself on the great numbers of its studentswho graduate to the so-called better colleges and universi-ties, and these test scores are, in part at least, the basis fortheir admission.Robert N. Hoffmann taught at Respondent for 3 years,having been hired for the year commencing September1973 as a teacher in the science department until the end ofthe school year in 1976 when his contract was not renewedby Respondent.B. Concerted and Union ActivitiesAt the end of 1974, some of the teachers were apparentlydisaffected with the administration of the school and, as aresult, seven persons including Hoffmann were elected toserve as a faculty committee. In the ensuing few months thecommittee met with Headmaster Bosworth a number oftimes and discussed various subjects relating to theteachers' contracts, curriculum, and various workingconditions. The faculty committee then discussed thepossibility of union representation and Hoffmann wasdesignated to investigate this matter. He went to the officeof the Union and arranged for some of the teachers to meetwith union representatives in March 1975. On April I thecommittee circulated a letter to all teachers urging thatthey opt for union representation and describing themethods to be used for the selection of the Union, notingthat the procedure would be conducted under supervisionof the National Labor Relations Board. This letter wassigned by the seven members of the committee. CharlesArent, a former teacher and committee member, testifiedthat he had written the first draft; it was then revised by thecommittee who agreed that the first signer should beHoffmann, most active member of the committee inmaking contact with the Union. Thereafter union cardswere distributed by mail and in person and Hoffmannstated that he himself distributed cards and spoke personal-ly to a number of teachers. In addition, further meetingswere conducted with the union representatives.There is no question concerning the awareness byRespondent of the concerted activities not only ofHoffmann but of all the members of the committee, since itis clear that Bosworth met perhaps 10 times with thecommittee and discussed as noted above various topicsinvolving the teachers' working conditions.2Moreover,within a week after the letter urging union representationwas mailed by the committee, Bosworth replied to allteachers indicating his awareness of the union activity andhis position contrary to unionization. During the period ofthese activities, a meeting of the teachers in the sciencedepartment was held at the home of a teacher in February1975. According to Hoffmann, during the course of thismeeting Peter Cohen, the department chairman, stated thatBosworth had characterized Hoffmann as an organizer.2 The record does not show whether the committee constitutes a labororganization. However, it is clear that activities of the committee memberswere protected.3 The substance of these remarks by Cohen at the February 1975 meetingare not alleged herein to be unfair labor practices. They were the subjectmatter of a charge, together with other allegations not relevant herein, filedby Hoffmann on May 19, 1975. The major portions of his charge weredismissed by the Regional Director, and the remainder consolidated withCohen, in his testimony could not recollect making thisremark, which, however, was corroborated by Arent,whom I credit. Hoffmann further testified that at thismeeting Cohen also informed him that he had beeninstructed by Bosworth to write something about Hoff-mann which could be used in the future.3It is the practice of Respondent to make observations ofclassroom teachers, principally conducted by the variousdepartment chairmen, but also by the heads of theparticular school involved (lower, middle, or high school),the assistant headmaster or the headmaster himself. Inaddition commencing in the spring of 1975, a policy ofwritten evaluations prepared by the chairman of thedepartment concerning the performance of the teacherswas instituted. Cohen's first evaluation of Hoffmann, madein May 1975, contained praise for Hoffmann's work in thephysics class, a high school subject. However, Cohen statedthat his middle school work needed improvement andfound that problems stemmed from Hoffmann's lack ofrapport with his classes and the amount of time he spentattempting to obtain some discipline. As a result ofCohen's evaluation, and based on her own observation,Barry, the head of the high school, had recommendedagainst the renewal of Hoffmann's contract for the 1975-76year. Despite the shortcomings, Cohen made a recommen-dation that the contract be renewed, with which Kaufman,the assistant headmaster, concurred. Bosworth stated thatalthough he had found a general sense of discontentconcerning Hoffmann, on the part of some students withwhom he had dealt, he decided that the evidence at thetime suggested that Hoffmann be given more of a chanceas the school is a difficult one in which to work. ThereforeHoffmann's contract was renewed for the coming year.During the first week of the new school year inSeptember 1975 Hoffmann's classrooms were visited twice,once by Cohen and another time by Barry. It wassuggested to Hoffmann by Cohen that he learn the namesof his students quicker then he had. As a result of her visitBarry had written Hoffmann a note requesting that he seeher about something. He did not go to see Barry until afterhaving received a second note from her some time later.During the entire school year 1975-76 Hoffmann's classes,of which there were five, were visited approximately 20times by Cohen, 4 times by Barry, and several other timesby members of the administration including Kaufman,Dunne, head of the middle school, and Bosworth himself,who would look in for very short periods of time uponoccasion. Barry, who had contact with many of thestudents in high school, stated that she had receivedcomplaints from them, including one at the very outset ofthe school year which prompted her own visit during thefirst week of school. Most often she passed on thecomplaint to Cohen without revealing the names of thestudents involved. According to Cohen this increased thethe charges filed by another teacher against the Respondent. These caseswere ultimately resolved by a formal settlement agreement dated October28, 1975, providing for the entry of a Board order and court judgment. Thesettlement agreement contained a nonadmission clause and subsequentlyRespondent complied with the terms of the Board Order and was advised bythe Regional Director on April 27, 1976, that those cases had been closed oncompliance.100 ST. ANN'S EPISCOPAL SCHOOLnumber of his observations because he received requestsnot only from Barry but also from Dunne, and in additionhad some complaints directly made to him by students.From time to time Cohen discussed some of his observa-tions with Hoffmann and talked about particular problems.With regard to the number of visits made by Cohen, it isnoted that, during a discussion of the first evaluationwritten in the spring of 1975, Hoffmann stated that Cohenhad not observed him frequently enough. In that year hehad made approximately 12 observations. Cohen also saidthat, as part of his overall responsibility, he visited theclassrooms of all the teachers in the department in varyingnumbers depending upon necessity of the situation.In December 1975 Cohen prepared another writtenevaluation which is generally praiseworthy with respect toHoffmann's physics class. However, he noted that hisbiology class was "somewhat marred by apathy anddistraction." He found that the students who were criticalwere the same who provoked the distractions and they hadto be dealt with by Hoffmann; he noted that a variation instyle and presentation might be more amenable. Generally,Cohen concluded that Hoffmann's effectiveness was lost asa result of a lack of rapport with the students who"communicated an antipathy" toward him. He said thatstudents in all classes had expressed a lack of respect forHoffmann as a teacher. In his last evaluation, dated April14, 1976, Cohen noted that Hoffmann's physics section haddecreased in size, that numerous students were absent orlate, and the atmosphere was strained and uncooperative.In the biology class he found that discipline continued tobe a problem and the students mocked Hoffmann and didnot respect him. Again in general science classes taught byHoffmann, Cohen stated that his observations revealed onesection to be highly disorganized with a lack of order anddiscipline. He noted students sat facing in all directionsand engaging in activities such as reading comic books andeating oranges. He also criticized Hoffmann's attitudetowards these students. As he delivered a copy of thisevaluation to Hoffmann, Cohen told him that it had beendecided not to renew his contract for the coming year.According to Respondent's administrators, other factorsbesides their personal observation of Hoffmann's classeswere considered in the decision not to renew Hoffmann'scontract. Notice was taken of the fact that the number ofstudents enrolling in Hoffmann's physics class, an electivesubject taken by junior or senior students in the highschool, had declined and the administrators had beenadvised by some of the students that they were seeking toavoid Hoffmann as a teacher. More important, in view ofthe school's objective in having its graduates admitted tothe elite colleges, were the lower grades which students inHoffmann's class were attaining in the college boardachievement tests. This belief was confirmed by a series ofstudies and charts, admittedly prepared during the courseof the hearing in this matter, which portrayed the resultsand relative grades of students in Hoffmann's biologyclasses as compared with those in sections taught by otherteachers. The students are required to take three successivecourses in biology. Using the grades of students who weretaught by Hoffmann in the second of the three courses, itappeared that their percentiles declined from what theyhad achieved in the prior course, and rose when they tookthe third course after leaving Hoffmann's class. Respon-dent contends that for the sum of all these reasons adetermination was eventually made not to renew thecontract of Hoffmann.Finally, it should be noted that all teachers were subjectto classroom observation in varying numbers according tothe necessity. Also it appears that other teachers active onbehalf of the faculty committee and the Union, and mostparticularly the other six signers of the letter urgingdesignation of the Union, were all renewed or offeredrenewal, and there is no evidence of any threats or reprisalstaken against them.C. AnalysisFrom the welter of verbiage adduced in this case, thereemerges a very simple image. A teacher has engaged inconcerted activities by virtue of his participation in theorganization of and membership on a faculty committee,and was further involved in activity seeking to organize thefaculty of Respondent on behalf of the Union. Respon-dent's administrators admit being aware of Hoffmann'sefforts on behalf of both the committee and the Union. Inaddition, Hoffmann had filed an unfair labor practicecharge against Respondent with the Board. All of theseactivities occurred during the end of 1974 and the earlypart of 1975. As a result of what may be gleaned from thebackground preceding the filing of the charges and theformal settlement in the prior case, referred to above, aswell as the testimony of Bosworth and Barry at the hearingherein, it may be inferred that Respondent harbored ananimus with regard to the Union. It is the contention of theGeneral Counsel that the contract of Hoffmann was notrenewed because of his activities approximately I year agoand that Respondent's motivation was demonstrated byalleged conduct which would have occurred also a yearago. There are no allegations of violations of the Act orevidence of conduct or statements exhibiting further unionanimus which may have occurred in the intervening period.It is the burden of the General Counsel to establish that thefailure to renew was motivated by Hoffmann's union orprotected concerted activities, a burden, which I find, hasnot been fulfilled in the circumstances of this case. Theprevious cases involving Respondent were settled formallywith nonadmission clauses and have been closed by theRegional Director upon compliance and cannot of them-selves be utilized to establish violations of the Act. Poray,Inc., 143 NLRB 617 (1963). However, to some extentRespondent's presettlement conduct can be and has beenintroduced in an attempt to establish the motive ofRespondent's postsettlement activities. Northern CaliforniaDistrict Council of Hodcarriers and Common Laborers ofAmerica, AFL-CIO; Construction and General LaborersUnion Local No. 185, AFL-CIO (Joseph Mohamed Sr., anIndividual, d/b/a Joseph's Landscaping Service), 154 NLRB1384 (1965).I have therefore taken cognizance that the evidenceherein has established union animus on the part ofRespondent and perhaps even extended to Hoffmann byreason of his having filed an unfair labor practice charge.However, the existence of such elements above are not101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsufficient to establish that Respondent was unlawfullymotivated when it refused to renew Hoffmann's contract ayear later. No intervening event has occurred nor is thereany evidence of contemporaneous statements manifestingsuch motive on the part of Respondent. Furthermore, Ifind the evidence insufficient to warrant a conclusion thatRespondent, in terminating Hoffmann, acted in such anarbitrary or capricious manner as would tend to indicatethat its asserted reasons for that action were pretextual. Itis no doubt true that an evaluation of a classroom teacher'sperformance based upon personal observation may fre-quently be determined by subjective factors. There areprobably wide differences of opinion among educators onthe question as to who is a good teacher, but that is not inissue in this case. Respondent is surely entitled todetermine for itself the standards it seeks in teachers.However, the evidence does reveal a number of objectivefacts, most of which are undenied in this record. ThusCohen's observation of students reading comic books inclass, eating oranges, seated in disarray around theclassroom, their lack of attentiveness to the teacher, themanner and tone of questions, remarks by the students,and responses by Hoffmann are objective factors whichprovide a basis for his recommendation. Tests scores andcomparison of the achievements of Hoffmann's studentswith those taught by other teachers provide further basisfor a determination unfavorable to Hoffmann.Another factor often indicating a discriminatory motiva-tion is that of disparate treatment, evidence of which islacking in this case. It is contended that Hoffmann washarassed by being observed more often than other teachers.While it is apparently correct that Cohen visited Hoff-mann's classroom 20 times whereas other teachers mayhave only been visited 12 times, the number does notappear exorbitant in view of the fact that Barry and otheradministrators had referred complaints to Cohen aboutHoffmann from students, and Cohen himself had remarkedearlier in his first appraisal in April 1975 that Hoffmannhad certain problems which required correction. Inaddition, Hoffmann, upon receipt of that particular4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.evaluation, had indicated to Cohen that he felt he had notbeen sufficiently observed. As to the visits from otheradministrators, it does not appear that Barry, for example,came to Hoffmann's classroom more than four times in thecourse of the 1975-1976 year, not an exorbitant number itwould seem. Also, as has been previously noted, no otherteacher who was active on behalf of the committee or wasone of its members, or of the Union, had been refusedrenewal. In fact a number of them received raises althoughtheir activity was well known to Respondent.Essentially, the issue here does not involve the correct-ness or fairness of Respondent's decision, the validity ofstudents' complaints and actions, or the policies ofRespondent in dealing with students or evaluating teach-ers. In short, Respondent may terminate a teacher for anycause and is not required to prove that its reason was agood one or even a fair one. The burden falls upon theGeneral Counsel to prove that the discharge was discrimi-natorily motivated under the Act. I find that the GeneralCounsel has not established by a preponderance of theevidence that Respondent unlawfully refused to renew thecontract of Hoffmann for a cause proscribed by the Act.Accordingly, I shall recommend dismissal of the complaintin this case.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.102